t c summary opinion united_states tax_court philip ira maggio jr petitioner and brenda s stringer intervenor v commissioner of internal revenue respondent docket no 2041-05s filed date philip ira maggio jr pro_se brenda s stringer pro_se a gary begun for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority for the year at issue petitioner was married to brenda s maggio they filed a joint federal_income_tax return for the year at issue in the examination of the return for petitioner’s spouse agreed to a deficiency of dollar_figure in tax petitioner however did not agree to the proposed deficiency accordingly a notice_of_deficiency was issued solely to him for the deficiency of dollar_figure no notice_of_deficiency was issued to petitioner’s spouse because of her prior concession of the deficiency in his petition to this court petitioner does not challenge the deficiency and seeks only relief from joint liability under sec_6015 at trial petitioner and respondent filed a stipulation of settled issues wherein petitioner conceded the deficiency of dollar_figure respondent in turn conceded that petitioner was entitled to relief from joint liability for the year at issue under sec_6015 thus there is no justiciable issue between petitioner and respondent the sole issue is the intervention filed by petitioner’s former spouse brenda s stringer who opposes the granting of sec_6015 relief to petitioner some of the facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner’s legal residence was brownstown michigan intervenor resided in flat rock michigan at the time of the filing of the notice of intervention petitioner and intervenor married on or about date during part of the year at issue petitioner and intervenor were married and living together they did not however reside together during the entire year they legally_separated sometime in date and their divorce was finalized on date neither the divorce decree nor the marital separation agreement allocates or addresses responsibility for payment of debts petitioner was employed as a maintenance supervisor by daimler-chrysler during the year at issue he received taxable wages of dollar_figure in intervenor operated a real_estate appraisal business during this time she received dollar_figure in nonemployee compensation_for her work as an appraiser despite their recent divorce petitioner and intervenor mutually agreed to file jointly a form_1040 u s individual_income_tax_return for the return was prepared as it had been done frequently in the past by petitioner he reported the income from his employment with daimler-chrysler and reported the income and expenses of intervenor’s business activity on a schedule c profit or loss from business petitioner relied on receipts and documents provided to him by intervenor when he prepared the schedule c of her business activity the real_estate appraisal business realized dollar_figure of gross_income during based on the receipts provided to him the activity realized a net_loss of dollar_figure for the record is unclear whether intervenor reviewed the return after it was prepared or whether she was even given an opportunity to review the return due to either an error by petitioner or a glitch in the turbo tax software for the year in which the return was prepared the return was selected by the irs for examination petitioner was unable to meet with the revenue_agent at the scheduled time however intervenor met the agent alone intervenor failed to substantiate any of the claimed expenses related to her business because she was unable to locate the paperwork that petitioner used as a basis for these claims consequently all of the claimed expenses of the real_estate activity were disallowed see infra note intervenor agreed with the agent’s determination signed an agreement as to the audit liability and was assessed respondent issued to petitioner a notice_of_deficiency on date for the additional tax_liability on date petitioner filed a timely petition with this court 2petitioner contends that the turbo tax software for taxable_year contained a glitch that prompted him to enter some items of income and expenses in multiple places seeking relief from liability under sec_6015 pursuant to rule respondent mailed a letter of notice and right to intervene on date to intervenor on date intervenor filed a notice of intervention with this court between the time of the filing of the petition with this court and the date of trial respondent met with petitioner regarding his claimed relief from joint liability under sec_6015 based on that meeting and consideration of all the facts and circumstances respondent agreed that petitioner was entitled to relief under sec_6015 and that no deficiency was due from him generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 115_tc_183 affd 282_f3d_326 5th cir relief from joint_and_several_liability is available to certain taxpayers under sec_6015 sec_6015 provides proportionate relief by limiting liability to the portion of the deficiency that is properly allocable to each taxpayer as provided in sec_6015 under sec_6015 generally items that give rise to a deficiency on a joint_return eg schedule c expenses shall be allocated to the individual filing the return in the same manner as it would have been allocated if the individual had filed a separate_return for the taxable_year a taxpayer is eligible to elect relief under sec_6015 if at the time the election is filed the taxpayer is no longer married to or is legally_separated from the individual with whom the taxpayer filed the joint_return to which the election relates sec_6015 the election under sec_6015 may be made at any time after a deficiency for such year is asserted and no later than years after the date on which the commissioner has begun collection activities with respect to the taxpayer making the election sec_6015 petitioner and intervenor were divorced on date and petitioner’s election was made soon after his receipt of the notice_of_deficiency therefore petitioner was entitled to seek relief under sec_6015 to limit his liability for the tax_deficiency relief under sec_6015 is not available if petitioner had actual knowledge of the item giving rise to the deficiency sec_6015 116_tc_198 the knowledge standard for purposes of sec_6015 ‘is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof ’ king v commissioner supra pincite quoting cheshire v commissioner supra pincite respondent agreed that petitioner was entitled to relief under sec_6015 intervenor filed her notice of intervention for the purpose of objecting to respondent’s granting petitioner relief under sec_6015 if intervenor offers sufficient evidence to show that petitioner had actual knowledge of the correct income and expenses associated with the real_estate appraisal business then petitioner is not entitled to relief under sec_6015 intervenor’s testimony that petitioner inflated some of her schedule c expenses and completely fabricated others is not corroborated by other testimony or evidence the record and petitioner’s testimony satisfy the court that petitioner relied on the records presented by intervenor to substantiate the expenses and resulting losses associated with her real_estate appraisal business the record contains no facts that show error in respondent’s position and the court concludes that petitioner did not have actual knowledge of the factual circumstances regarding intervenor’s schedule c expenses intervenor’s testimony does not sway the court the court sustains respondent’s determination that petitioner is entitled to relief from joint_and_several_liability under sec_6015 3petitioner contends that subsequent to filing the return he returned all receipts and documents given to him regarding the real_estate appraisal business intervenor however asserts that she was unable to locate these items because they were not given back to her or never existed reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
